UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 001-32626 Talon Therapeutics, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 32-0064979 (I.R.S. Employer Identification No.) 400 Oyster Point Boulevard, Suite 200 South San Francisco, CA. (Address of principal executive offices) (Zip Code) (650) 588-6404 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of November 13, 2012, there wereissued and outstanding 22,001,891 shares of the registrant's common stock, $.001 par value. 1 INDEX Page PART I FINANCIAL INFORMATION 5 Item 1. Unaudited Condensed Financial Statements 5 Unaudited Condensed Balance Sheets 5 Unaudited Condensed Statements of Operations and Comprehensive Income /(Loss) 6 Unaudited Condensed Statement of Changes in Redeemable Convertible Preferred Stock and Stockholders' Deficit 7 Unaudited Condensed Statements of Cash Flows 8 Notes to Unaudited Condensed Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II OTHER INFORMATION 35 Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 38 Signatures 39 Index to Exhibits Filed with this Report 40 2 FORWARD-LOOKING STATEMENTS This Quarterly Report contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, or the Securities Act, and Section21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act. Any statements about our expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and may be forward-looking. These forward-looking statements include, but are not limited to, statements about: · our ability to secure funding for our planned future operations; · the regulatory approval of our drug candidates; · our ability to either secure a strategic partner to commercialize our leading drug candidate or commercialize alone if no strategic partner is secured; · the development of our drug candidates, including when we expect to undertake, initiate and complete clinical trials of our product candidates; · our use of clinical research centers and other contractors; · our ability to find collaborative partners for research, development and commercialization of potential products; · acceptance of our products by doctors, patients or payors and the availability of reimbursement for our product candidates; · our ability to market any of our products; · our history of operating losses; · our ability to secure adequate protection for our intellectual property; · our ability to compete against other companies and research institutions; · the effect of potential strategic transactions on our business; · our ability to attract and retain key personnel; and · the volatility of our stock price. These statements are often, but not always, made through the use of words or phrases such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend” and similar words or phrases. For such statements, we claim the protection of the Private Securities Litigation Reform Act of 1995. Readers of this Quarterly Report on Form 10-Q are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the time this Quarterly Report on Form 10-Q was filed with the Securities and Exchange Commission, or SEC. These forward-looking statements are based largely on our expectations and projections about future events and future trends affecting our business, and are subject to risks and uncertainties that could cause actual results to differ materially from those anticipated in the forward-looking statements. Discussions containing these forward-looking statements may be found throughout this report, including Part I, the section entitled “Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations.” These forward-looking statements involve risks and uncertainties, including the risks discussed in Item 1A of Part II of this Quarterly Report andItem 1A of our Annual Report on Form 10-K for the year ended December 31, 2011, as filed with the SEC on March 29, 2012 (the “2011 Form 10-K”), that could cause our actual results to differ materially from those in the forward-looking statements. Except as required by law, we undertake no obligation to publicly revise our forward-looking statements to reflect events or circumstances that arise after the filing of this report or documents incorporated by reference herein that include forward-looking statements. The risks discussed in the 2011 Form 10-K and in this report should be considered in evaluating our prospects and future financial performance. In addition, past financial or operating performance is not necessarily a reliable indicator of future performance and you should not use our historical performance to anticipate results or future period trends. We can give no assurances that any of the events anticipated by the forward-looking statements will occur or, if any of them do, what impact they will have on our results of operations and financial condition. 3 References to the “Company,” “Talon,” the “Registrant,” “we,” “us,” or “our” in this Quarterly Report on Form 10-Q refer to Talon Therapeutics, Inc., a Delaware corporation, unless the context indicates otherwise. Marqibo® is our U.S. registered trademark for our vincristine sulfate liposome injections product. Alocrest™ and Brakiva™ are our trademarks for our vinorelbine liposome injection and topotecan liposome injection product candidates, respectively. Optisome™ is our trademark for our liposome encapsulation technology, which we currently utilize with respect to our Marqibo, Alocrest and Brakiva product candidates. We have applied for registration for our Alocrest, Brakiva and Optisome trademarks, and for our Talon Therapeutics logo, in the United States. All other trademarks and trade names mentioned in this Quarterly Report on Form 10-Q are the properties of their respective owners. 4 PART I - FINANCIAL INFORMATION Item 1. Unaudited Condensed Financial Statements TALON THERAPEUTICS, INC. CONDENSED BALANCE SHEETS (In thousands, except per share data) (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Inventory (Note 10) 25 — Prepaid expenses and other current assets (Note 11) Total current assets Property and equipment, net (Note 12) 41 72 Debt issuance costs (Note 3) Other long-term assets 34 — Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities (Note 13) $ $ Other short-term liabilities 3 2 Total current liabilities Notes payable, net of discount (Note 3) Other long-term liabilities 1 2 Investors’ right to purchase future shares of Series A-1 and A-2 preferred stock (Note 5) — Investors’ right to purchase future shares of Series A-3 preferred stock (Note 5) — Warrant liabilities (Note 7) Total long term liabilities Total liabilities Redeemable convertible preferred stock; $0.001 par value: 10 million shares authorized; 0.6 and 0.4 million issued and outstanding as of September 30, 2012 and December 31, 2011, respectively; aggregate liquidation value of $73.2 million and $46.4 million at September 30, 2012 and December 31, 2011, respectively Stockholders' deficit: Common stock; $0.001 par value: 600 million shares authorized; 22.0 and 21.8 million shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively 22 22 Additional paid-in capital Accumulated deficit Total stockholders' deficit Total liabilities, redeemable convertible preferred stock and stockholders' deficit $ $ See accompanying notes to unaudited condensed financial statements. 5 TALON THERAPEUTICS, INC. CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME/(LOSS) (In thousands, except per share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Operating expenses: General and administrative $ Research and development Total operating expenses Loss from operations Other expense (including non-cash charges): Interest expense Other income/(expense), net 5 Change in fair market value of warrant liabilities (Note 7) Impairment of available-for-sale securities — — — Change in fair value of rights to purchase shares of Series A-3 Preferred Stock (Note5) — — Change in fair value of rights to purchase additional shares of Series A-1 and A-2 Preferred Stock (Note 5) — Total other income/(expense) Net income/(loss) $ Deemed dividends attributable to preferred stock in connection with accretion (Note 5 and 8) Deemed dividends attributable to preferred stock in connection with embedded conversion features (Notes 5 and 8) — — Net income/(loss) applicable to common stock Net income/(loss) per share, basic $ Weighted average shares used in computing net income/(loss) per share, basic Net income/(loss) per share, diluted $ Total shares used in the computation of diluted earnings per share Comprehensive income/(loss): Net income/(loss) $ Unrealized holdings gains (losses) arising during the period — — Less: reclassification adjustment for other-than-temporary impairment included in net loss — — — 76 Comprehensive income/(loss) $ See accompanying notes to unaudited condensed financial statements. 6 TALON THERAPEUTICS, INC. CONDENSED STATEMENT OF CHANGES IN REDEEMABLE CONVERTIBLE PREFERRED STOCK AND STOCKHOLDERS' DEFICIT (In thousands) (Unaudited) Period from January 1, 2012 to September 30, 2012 Redeemable Convertible Preferred Stock Common Stock Shares Amount Shares Amount Additional paid-in capital Accumulated deficit Stockholders’ Deficit Balance at January 1, 2012 $ $
